Citation Nr: 0818345	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that several VA treatment records 
indicate that the veteran receives disability benefits from 
the Social Security Administration (SSA) for physical 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have 
a bearing on the veteran's claims.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the 
Court finds that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  There is no indication 
that any effort has been made to secure the SSA decision 
awarding such benefits or any associated medical records.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims files.  38 U.S.C. 
§ 5103A (West 2002).  

The Board further notes that the veteran's most recent VA 
treatment records are dated in March 2007.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the veteran 
has submitted private medical treatment records from Welbom 
Clinic, however, copies of his private treatment records 
subsequent to June 2004 are not in the claims file.  These 
treatment records should be associated with the claims file.  
38 U.S.C. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should obtain any VA treatment 
records, dating from March 2007 to the 
present, and associate the records with 
the veteran's claims file.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



